Citation Nr: 0827228	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In July 2007, the veteran was afforded a hearing before the 
undersigned who is the Acting Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  During the hearing he 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his July 2007 Travel Board hearing, the veteran 
indicated that he had been in receipt of psychiatric 
treatment at the Bettendorf, Iowa, VA clinic in connection 
with medication updates.  Thus, any outstanding records of 
pertinent medical treatment should be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

A preliminary review of the file also reveals the veteran has 
not been provided sufficient notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.  Id.  The veteran must be 
provided this Vazquez notice before deciding his appeal.

In addition to the foregoing, the Board notes that the 
veteran has not been afforded a VA compensation and pension 
examination addressing the severity of his service-connected 
major depressive disorder in almost three years.  While he 
was afforded VA psychiatric examinations in November 2002, 
November 2003, and September 2005, the record since September 
2005 shows possible worsening of this disability since the 
last examination.  Specifically, although the VA examination 
reports note diagnoses of dysthymia and major depressive 
disorder and reflect that the major depressive disorder is in 
remission, a March 2007 Case Note in the veteran's vocational 
rehabilitation file reflects that he had been struggling with 
depression during the last few months and this increase in 
severity had caused him to quit his job.  Accordingly, the 
Board finds that an examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the Board finds that, if the veteran's major 
depressive disorder is no longer in remission, a VA 
psychiatric examination which distinguishes between 
symptomatology and functional impairment attributable to the 
veteran's service-connected major depressive disorder from 
symptoms attributable to his other diagnosed psychiatric 
disorders is necessary.  In this regard, the Board notes that 
it may compensate the veteran only for service-connected 
disability.  However, there is also the rule that, where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the discussion above, this case is REMANDED for the 
following development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2007).

2.  Ask the veteran to provide the names, 
addresses, and dates of treatment for all 
mental health care providers who have 
treated or evaluated him since February 
2006, the date of the most recent VA 
treatment records available for review.  

3.  When these records, if any, have been 
obtained and associated with the claims 
file, schedule the veteran for another VA 
psychiatric examination by to determine 
(1) the current severity of the service-
connected major depressive disorder, as 
well as (2) the nature and etiology of 
any additional identified psychiatric 
disorders, including the relationship, if 
any, between all such disorders and the 
service-connected major depressive 
disorder.  The examiner should 
specifically comment on whether any 
current nonservice connected psychiatric 
disorder was caused by or permanently 
worsened by the service-connected major 
depressive disorder.  

To facilitate responding to the questions 
posed, the claims file and a complete 
copy of this remand must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  If the examiner is unable to 
offer the requested opinions without 
resort to speculation, the report should 
so state.  Any opinion provided should 
include an explanation (discussion of the 
rationale).

4.  Then readjudicate the veteran's claim 
in light of the additional evidence.  The 
readjudication should reflect 
consideration of all the evidence of 
record and all potentially applicable 
legal theories, including in particular 
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439(1995).  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to submit 
additional evidence and/or argument in 
response to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




